DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 2/15/2021 has been entered.  Claims 8 and 11-13 are cancelled; claims 1-7, 9, 10, and 14-20 remain pending in the Application.  The amendments to the claims have overcome each and every Objection, 102, and 103 Rejection previously set forth in the Non-Final Office Action mailed 12/11/2020.

Allowable Subject Matter
Claims 1-7, 9, 10, and 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art, alone or in combination, neither anticipates nor would render obvious the claimed invention.  Specifically, the prior art does not teach an indicator in electrical communication with a first switch, a second switch electrically connected with the indicator and a first pressure sensor, wherein the second switch is in a normally closed position such that the indicator light is activated when the first pressure sensor senses a first pressure below a predetermined pressure value, and wherein the second switch is configured to transition to an open position such that the indicator light is deactivated in response to detecting a second pressure above the predetermined pressure value.  For at least these reasons, and along with the other limitations, these claims are allowable over the prior art of record.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON S TAYLOR whose telephone number is (571)272-9858.  The examiner can normally be reached on M-F 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 5712724485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




J. STEPHEN TAYLOR
Examiner
Art Unit 3723



/J STEPHEN TAYLOR/Examiner, Art Unit 3723                                                                                                                                                                                                        




/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723